[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON TAXATION OF COSTS
Both parties have filed Bills of Costs. The Memorandum of Decision does not cover the issue of costs, and they were not considered by the court at that time. There were five counts in this complaint raising several distinct issues. The plaintiff prevailed on some and the defendants prevailed on others. The plaintiff's Bill of Costs totals $404.70. The defendant objects to the costs in general, because the defendant prevailed on some of the issues at the trial; the specific amounts claimed for costs are not challenged. The defendants have filed a Bill of Costs in the amount of $325. The plaintiff has objected to the charge of $200. for trial of a difficult or extraordinary case, and has objected in general to taxation of costs by the defendant.
A plaintiff is allowed to recover costs even if he does not recover on all of the issues or claims in the complaint. Section 52-243 C.G.S. However, where there are several issues in the case, and some are found for the plaintiff and some are found for the defendant, the defendant is allowed to recover costs on the issues found in his favor. Section 419, Connecticut Practice Book. While this was an unusual case requiring considerable effort by counsel on both sides, each side prevailed on some of the claims, and the court declines to award extra costs to either side under section 52-257 (a) (3) C.G.S. Since the plaintiff prevailed on some of his claims he is entitled to his costs in the amount of $404.70. Since the defendants prevailed on other issues, they are allowed their costs for proceedings before trial and trial of an issue of law in the amount of $125. Where costs are awarded to both parties, the court may order a set-off. Section 419, Connecticut Practice Book. The plaintiff can recover net costs in the amount of $279.70.
ROBERT A. FULLER, JUDGE CT Page 4631